
	

113 S2536 IS: Stop Advertising Victims of Exploitation Act of 2014
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2536
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Kirk (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide for enhanced criminal and civil remedies in the
			 protection of children and other victims of commercial sexual exploitation
			 and related crimes.
	
	
		1.Short title
			This Act may be cited as the
		  Stop Advertising Victims of Exploitation Act of 2014 or the SAVE Act.2.Findings and construction of provisionsCongress finds that—(1)sex trafficking is modern day slavery and violates the Thirteenth Amendment to the Constitution of
			 the United States;(2)this Act and the amendments made by this Act are enacted as an exercise of the authority of
			 Congress to enforce the Thirteenth Amendment to the Constitution of the
			 United States by appropriate legislation;(3)this Act and the amendments made by this Act are also enacted as an exercise of the authority of
			 Congress under the commerce clause of section 8 of article I of the
			 Constitution of the United States to regulate, by appropriate legislation,
			 the instrumentalities of
			 interstate and foreign commerce, as well as that which directly and
			 materially affects interstate and foreign commerce; and(4)this Act and the amendments made by this Act should be liberally construed to effectuate its
			 remedial purposes to the full extent
			 permitted by the First Amendment to the Constitution of the United States,
			 including the commercial speech doctrine.3.Protection of children and other victims of commercial sexual exploitation(a)In generalChapter 77 of title 18, United States Code, is amended by inserting after section 1591 the
			 following:1591A.Commercial sexual exploitation(a)DefinitionsIn this section, the following definitions apply:(1)Adult advertisementThe term adult advertisement means any advertisement that—(A)is subject to the recordkeeping requirements under section 2257; or(B)is designed, in whole or in part, to induce a lawful or unlawful commercial exchange for—(i)a sexual act or sexual contact, as those terms are defined in section 2246;(ii)sexually explicit conduct, as defined in section 2256;(iii)a commercial sex act, as defined in section 103 of the Trafficking Victims Protection Act of 2000
			 (22 U.S.C. 7102); or(iv)the goods or services of an adult escort or erotic performer involving any commercial exchange
			 described in clause (i), (ii), or (iii).(2)AdvertisementThe term advertisement includes any written or verbal statement, illustration, or depiction in any medium which is
			 designed, in whole or in part, to induce a lawful or unlawful commercial
			 exchange of a good or service for money, property, or another item of
			 value, including another good or service.(3)Commercially promoteThe term commercially promote means to aid, abet, counsel, command, induce, procure, or cause the creation, placement,
			 distribution, publication, or maintenance of any advertisement, or any
			 series of advertisements, in exchange for any financial gain, property, or
			 other item of value, obtained from any information content provider of any
			 such advertisement or any series of advertisements.(4)Common carrier; telecommunications carrierThe terms common carrier and telecommunications carrier have the meanings given those terms in section 3 of the Communications Act of 1934 (47 U.S.C.
			 153).(5)Information content providerThe term information content provider has the meaning given the term in section 230 of the Communications Act (47 U.S.C. 230).(6)Interactive advertising network service providerThe term interactive advertising network service provider means an independent, third party broker of online, wireless, or interactive television
			 advertising, including banners, sponsorships, email, keyword searches,
			 slotting fees, and interactive television commercials, and not including
			 classified advertising or a website referral link.(7)Internet access service; Internet information location toolThe terms Internet access service and Internet information location tool have the meanings given those terms in section 231 of the Communications Act of 1934 (47 U.S.C.
			 231).(8)PersonThe term person includes any individual or entity that is capable of holding legal or beneficial interest in
			 property.(9)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico,
			 any territory or possession of the United States, and any political
			 subdivision, department, agency, or instrumentality of any such entity.(b)Offense(1)In generalIt shall be unlawful for a person to use any means or facility of interstate or foreign commerce
			 to—(A)knowingly sell, commercially promote, place, or maintain an adult advertisement, or
			 any series of adult advertisements in a medium whose predominant purpose
			 or use is to facilitate commercial transactions; and(B)act with reckless disregard
			 of the fact that the adult advertisement, or the series of adult
			 advertisements, facilitates or is designed to facilitate—(i)an offense under paragraph (1) or (2) of section 1591(a) in which the person recruited, enticed,
			 harbored, transported,
			 provided, obtained, or maintained has not attained the age of 18 years at
			 the time of such offense; or(ii)an offense in
			 violation of any provision of State law prohibiting felony offenses
			 relating to child pimping, child
			 prostitution, child sexual abuse, assault on children, or the sex
			 trafficking of children.(2)Criminal penaltyAny person who violates paragraph (1) shall be fined under this title, imprisoned
			 not more than 10 years, or both, for each such violation.(3)Limitations on liability(A)Generic search or utility servicesAn Internet access service provider, Internet browser or mobile browser provider, external search
			 engine provider, external Internet information location tool provider
			 (including a domain name registry or other domain name or root zone
			 service provider),
			 interactive advertising network service provider, common carrier,
			 telecommunications carrier, or other such generic search
			 or utility provider shall not incur any criminal or civil liability under
			 this subsection or be subject to the recordkeeping requirements under
			 subsection (c) solely based on providing such generic search or utility
			 services.(B)Victims younger than 18 years of ageFor the purposes of paragraph (1), any defendant in full compliance with subsection (c) may not be
			 found reckless as to the fact of the age element of a minor
			 victim of a predicate offense specified in paragraph (1).(4)EstoppelA final judgment or decree rendered in favor of the United States in any criminal proceeding
			 brought by the United States under this section shall estop the defendant
			 from denying the essential allegations of the criminal offense in any
			 subsequent civil proceeding, but a prior criminal proceeding is not a
			 prerequisite to the commencement of any civil action under this chapter or
			 any other provision of law.(c)Recordkeeping for adult advertisements(1)Adult advertising verification requirementsSubject to subsection (b)(3)(A), any person who uses any means or facility of interstate or foreign
			 commerce to sell, commercially
			 promote, place, or maintain an adult advertisement, or a series of adult
			 advertisements, shall—(A)before selling, commercially promoting, or placing the adult advertisement, or series of adult
			 advertisements—(i)verify the identity of each person purchasing advertisement space to post such adult advertisement,
			 or series of adult advertisements, by—(I)obtaining confirmation of the identity of the person;(II)obtaining a copy of a government-issued document containing a photograph, the name, and the date of
			 birth of the person; and(III)obtaining such other indicia of the identity of the person as may be required by regulation; and(ii)create and maintain for not less than 7 years individually identifiable records pertaining to each
			 person described in clause
			 (i) that include the information described in clause (i) and such other
			 identifying information as may be required by regulation;(B)before selling, commercially promoting, or placing the adult advertisement, or series of adult
			 advertisements—(i)verify the identity of each person depicted within such adult advertisement, or series of adult
			 advertisements, by taking the actions
			 described in subclauses (I) through (III) of subparagraph (A)(i); and(ii)create and maintain for not less than 7 years individually identifiable records pertaining to each
			 person described in clause (i) that include the information described in
			 subparagraph (A)(i) and such other identifying information as may be
			 required by regulation; and(C)before selling, commercially promoting, or placing the adult advertisement, or series of adult
			 advertisements—(i)verify that each person whose goods or services are advertised by such adult advertisement, or
			 series of adult
			 advertisements, is not less than 18 years of age by obtaining such indicia
			 of the identity of the person as may be required by regulation; and(ii)create and maintain for not less than 7 years individually identifiable records pertaining to
			 information described in clause (i) that include such identifying
			 information as may be required by regulation.(2)RecordkeepingAny person to whom paragraph (1) applies shall—(A)maintain the records required under paragraph (1) at the business premises of the person, or at
			 such other place as the Attorney General may by regulation prescribe; and(B)make the records available to the Attorney General, any designee of the Attorney General, the
			 attorney general of a State, and any designee of the attorney general of a
			 State for inspection at all reasonable times.(3)Use of information(A)In generalNo information or evidence obtained from a record required to be created or maintained by an
			 individual under this subsection shall be used, directly or indirectly, as
			 evidence against that individual in a criminal proceeding where such use
			 would violate that individual’s constitutional privilege against
			 compulsory self-incrimination.(B)ExceptionInformation or evidence obtained from a record required to be created or maintained by an
			 individual under this subsection may be used against the individual in a
			 prosecution or other action for a violation of this subsection or for a
			 violation of any applicable provision of law relating to the furnishing of
			 false information.(4)Notice requirement(A)In generalAny person to whom paragraph (1) applies shall cause to be affixed to each adult advertisement
			 sold, commercially promoted, placed, or maintained by the person, in such
			 manner and in such form as the Attorney General shall by regulation
			 establish, a statement describing where the records required by this
			 subsection may be located with respect to each person depicted or
			 advertised within such adult advertisement or series of adult
			 advertisements.(B)OrganizationsIf the person to whom paragraph (1) applies is an organization, the statement required by this
			 paragraph shall include the name, title, and business address of the
			 individual employed by the organization responsible for maintaining the
			 records required by this subsection.(5)RegulationsThe Attorney General shall issue appropriate regulations to carry out this section, which shall
			 include regulations directing any person to whom paragraph (1) applies   
			 to take reasonable measures to ensure the
			 means or facility of interstate or foreign commerce used by the person is
			 not being used to facilitate prostitution or sexual
			 exploitation of children by—(A)reviewing postings before they are published to ensure the postings do not offer
			 minors for commercial sex or contain sexually explicit images of minors,
			 and immediately removing such postings;(B)prohibiting the use of euphemisms and code words for, or used as a part of, a commercial exchange
			 described in subsection (a)(1)(B);(C)preventing the reposting of previously banned or removed postings or postings by persons who
			 repeatedly post inappropriate content;(D)requiring a person who posts an adult advertisement to provide a valid telephone
			 number and credit card number (regardless of whether a fee is charged for
			 the posting);(E)if a fee is charged for posting an adult advertisement, prohibiting the use of
			 anonymous payment methods, including  algorithm currencies, virtual
			 currencies, prepaid cards, and gift cards;(F)requiring the reporting of any instances of apparent child sexual exploitation or online enticement
			 of children to law enforcement agencies and the National Center for
			 Missing and Exploited Children;(G)including information in the means or facility of interstate or foreign commerce directing users to
			 report information about the
			 prostitution of children to the National Center for Missing and Exploited
			 Children and the National Human Trafficking Resource Center; and(H)affixing to each adult advertisement
			 placed or maintained on the means or facility of interstate or foreign
			 commerce, in such
			 manner and in such form as the Attorney General shall by regulation
			 establish, contact information regarding how to contact the CyberTipline
			 of the National Center for Missing and Exploited Children.(6)Criminal penalty(A)In generalAny person to whom paragraph (1) applies, shall be fined not less than $250,000 and not more than
			 $350,000 for each violation, imprisoned not more than
			 5 years, or both, if such person—(i)fails to create or maintain the records as required by this subsection or by any regulation
			 promulgated under this subsection;(ii)knowingly makes any false entry in or knowingly fails to make an appropriate entry in, any record
			 required by this subsection or any regulation promulgated under this
			 section;(iii)knowingly fails to comply with the provisions of this subsection or any regulation promulgated
			 under this section; or(iv)refuses to permit the Attorney General, a designee of the Attorney General, the attorney general of
			 a State, or a designee of the attorney general of a State to conduct an
			 inspection under this subsection.(B)Criminal penalty for repeat offendersIn the case of a second or subsequent conviction of a violation described in subparagraph (A) by a
			 person to whom paragraph (1) applies, the person shall be fined not less
			 than $350,000 and not more than $500,000 for each such violation,
			 imprisoned for not more than 15 years, or both..(b)Criminal forfeitureSection 982(a) of title 18, United States Code, is amended by adding at the end the following:(9)The court, in sentencing a defendant convicted of an offense under section 1591A, shall order that
			 the defendant forfeit to the United States any real or personal property—(A)used or intended to be used to commit, to facilitate, or to promote the commission of such offense;
			 and(B)constituting, derived from, or traceable to the gross proceeds that the defendant obtained directly
			 or indirectly as a result of the offense..(c)Civil actionSection 1595(a) of title 18, United States Code, is amended by inserting or person (as defined in section 1591A) after individual.(d)Extraterritorial jurisdictionSection 1596(a) of title 18, United States Code, is amended by striking or 1591 and inserting 1591, or 1591A.(e)Duty To reportSection 2258A of title 18, United States Code, is amended—(1)by striking subsection (a)(2) and inserting the following:(2)Facts or circumstancesThe facts or circumstances described in this paragraph are any facts or circumstances—(A)from which there is an apparent violation of—(i)section 1466A;(ii)section 2251, 2251A, 2252, 2252A, 2252B, or 2260 that involves child pornography; or(iii)section 2422(b); or(B)that involve commercial sexual exploitation of children or online enticement of children.;(2)in subsection (b)(1), by striking violated a Federal law described in subsection (a)(2) and inserting violated a Federal law described in subsection (a)(2)(A) or engaged in conduct described in
			 subsection (a)(2)(B); and(3)by striking subsection (e) and inserting the following:(e)Failure To reportAn electronic communication service provider or remote computing service provider that fails to
			 make a report required under subsection (a)(1), with reckless disregard of
			 the requirement to make a report required under subsection (a)(1), shall
			 be fined—(1)in the case of an initial such failure to make a report, not more than $250,000; and(2)in the case of any second or subsequent such failure to make a report, not more than $500,000..(f)False statementsSection 1001(a) of title 18, United States Code, is amended, in the matter following paragraph (3),
			 by adding at the end the following: If the matter relates to an offense under section 1591A, the term of imprisonment imposed under
			 this section shall be not more than 15 years..(g)Technical and conforming amendmentThe table of sections for chapter 77 of title 18, United States Code, is amended by inserting,
			 after the item relating to section 1591, the following:1591A. Commercial sexual exploitation..4.SeverabilityIf any provision of this Act or any amendment made by this Act, or any application of such
			 provision or amendment to any person or circumstance, is held to be
			 unconstitutional, the remainder of the provisions of this Act and the
			 amendments made by this Act and the application of the provision or
			 amendment to any other person or circumstance shall not be affected.
		
